Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on July 28, 2021.  As directed by the amendment: claims 1, 9, 16, 18 and 20 have been amended, claims 2, 12, 14 and 17 have been cancelled, and no claims have been added.  Thus, claims 1, 3-11, 13, 15-16 and 18-20 are presently pending in this application.  
Response to Arguments
Applicant’s arguments, see Remarks, filed July 28, 2021, with respect to the rejections of newly amended claims 1, 9 and 16 and claims depending therefrom under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Flaherty et al. (Flaherty), US 2002/0002349 A1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7, 9-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lamson et al. (Lamson), US 2006/0173440 A1 in view of Liungman, US 2015/0126965 A1 in view of Nguyen et al. (Nguyen), US 2012/0083877 A1 and further in view of Flaherty et al. (Flaherty), US 2002/0002349 A1.
Regarding claim 1, Lamson discloses a catheter (catheter 10, P0025) for fluid delivery into a tissue outside of an interior wall of a target vessel of a human body comprising: a catheter body (catheter body 12, P0025) having a central axis (central axis is the axis running through the body 12) extending in a longitudinal direction (longitudinal direction is from the proximal end at the handle to the distal end) and also 
Lamson does not teach the guide tube formed in two layers, the two layers adapted to maintain the shape of the curved distal portion.
However, Liungman teaches a hypotube that may be made of Nitinol and is preferably coated by a hydrophilic coating, such as e.g. PTFE (P0147).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the nickel titanium alloy penetrator 30 of Lamson that may be biased to a curved configuration, with a hydrophilic coating, such as PTFE, for the purpose of creating a slippery contact surface with the catheter, as taught by Liungman P0147, wherein the two layers are adapted to maintain the shape of the curved distal portion.
Lamson in view of Liungman does not teach wherein the guide tube comprises a distal radiopaque marker.  
However, Nguyen teaches a sheath for introducing an endovascular delivery device into a body wherein the sheath 100 (P0131 and shown in Figs. 35-36) comprises a distal radiopaque marker (radiopaque maker 112 band, P0131).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the tissue penetrating member 30 Lamson with the distal radiopaque marker band taught by Nguyen for the purpose of enabling visibility of the distal end of the sheath during use within a patient, as taught by Nguyen P0132, to thereby inform the user of when the catheter body 24 of Lamson has extended beyond the tissue penetrating member 30 of Lamson, as shown in Fig. 2 of Lamson.
Lamson teaches a plurality of substance infusions with changes in the positioning of the penetrator for the purpose of covering a relatively large or diffuse target site, P0040. 
Lamson in view of Liungman and further in view of Nguyen does not teach at least two needle guiding elements and at least two injector tubes.  
However, Flaherty teaches a system and method for delivering drugs to selected locations within the body having at least two injector tubes (needle assemblies 62, P0107 and shown in Fig. 5A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to increase the number of needle guiding elements and injector tubes of Lamson as taught by Flaherty for the purpose of simultaneously deploying drugs into an extending tissue region, as taught by Flaherty, P0107.
Regarding claim 3, Lamson in view of Liungman in view of Nguyen and further in view of Flaherty teaches the catheter of Claim 1, wherein the distal radiopaque marker is a band (Nguyen, band 112, P0131).
Regarding claim 4, Lamson in view of Liungman in view of Nguyen and further in view of Flaherty teaches the catheter of Claim 1, wherein the distal radiopaque marker is located between two layers of the guide tube (Nguyen, marker 112 can be positioned between the inner layer and outer layer, P0131).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the tissue penetrating member 30 of Lamson in view of Liungman in view of Flaherty with the radiopaque marker bands located between two layers as taught by Nguyen for the purpose of enabling visibility of the distal end of the sheath during use within a patient, as taught by Nguyen P0132, to thereby inform the user of when the catheter body 24 of Lamson has extended beyond the tissue penetrating member 30 of Lamson, as shown in Fig. 2 of Lamson.
Regarding claim 7, Lamson in view of Liungman in view of Nguyen and further in view of Flaherty teaches the catheter of Claim 1, wherein the at least two layers includes an outer layer (Liungman, PTFE coating is the outer layer) comprising a plastic (Liungman, PTFE, one of a class of plastics known as fluoropolymers).  
Regarding claim 9, Lamson discloses a catheter (catheter 10, P0025) for fluid delivery into a tissue outside of an interior wall of a target vessel of a human body comprising: a catheter body (catheter body 12, P0025) having a central axis (central axis is the axis running through the body 12) extending in a longitudinal direction (longitudinal direction is from the proximal end at the handle to the distal end) and also having a fluid injection lumen (fluid injection lumen is the proximal portion of the lumen within tube member 24, P0025); a needle guiding element (tissue penetrating member 30, P0033) adapted to expand outwardly toward the interior wall of the target vessel (movable between a retracted position and an extended position, P0034), a distal end of the needle guiding element returning to a pre-set curved shape when unconstrained from the catheter body (biased to curved configuration, P0034); an injector tube (catheter body 24, P0025) having an injector tube lumen (injector tube lumen is the distal portion of the lumen within the injector tube 24), the injector tube formed with a distal needle (tissue penetrating distal tip member 42, P0024), the injector tube lumen being in fluid communication with the fluid injection lumen of the catheter body (proximal and distal portions of injector tube 24), the injector tube adapted to be advanced outwardly (catheter body 24 is advanceable through penetration member 30, P0034), guided by the needle guiding element (Fig. 2), the distal needle having a distal opening (distal opening shown at hollow bore 47, Fig. 4D, P0030) for fluid delivery into the tissue 
Lamson does not teach the needle guiding element comprising two layers, the two layers adapted to maintain the pre-set curved shape.
However, Liungman teaches a hypotube that may be made of Nitinol and is preferably coated by a hydrophilic coating, such as e.g. PTFE (P0147).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the nickel titanium alloy penetrator 30 of Lamson that may be biased to a curved configuration, with a hydrophilic coating, such as PTFE, for the purpose of creating a slippery contact surface with the catheter, as taught by Liungman P0147, that is adapted to maintain the pre-set curved shape.
Lamson in view of Liungman does not teach wherein an outer layer encapsulates a radiopaque marker.  
However, Nguyen teaches a sheath for introducing an endovascular delivery device into a body wherein an outer layer encapsulates a radiopaque marker (Nguyen, radiopaque maker band 112 can be positioned between the inner layer and outer layer, P0131).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the tissue penetrating member 30 of Lamson in view of Liungman with the radiopaque marker bands located between two layers as taught by Nguyen for the purpose of enabling visibility of the distal end of the sheath during use within a patient, as taught by Nguyen P0132, to thereby inform the 
Lamson teaches a plurality of substance infusions with changes in the positioning of the penetrator for the purpose of covering a relatively large or diffuse target site, P0040. 
Lamson in view of Liungman and further in view of Nguyen does not teach two needle guiding elements and two injector tubes.  
However, Flaherty teaches a system and method for delivering drugs to selected locations within the body having two injector tubes (needle assemblies 62, P0107 and shown in Fig. 5A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to increase the number of needle guiding elements and injector tubes of Lamson as taught by Flaherty for the purpose of simultaneously deploying drugs into an extending tissue region, as taught by Flaherty, P0107.
Regarding claim 10, Lamson in view of Liungman in view of Nguyen and further in view of Flaherty teaches the catheter of Claim 9, wherein the at least two layers include two different materials (Lamson nitinol, and PTFE coating taught by Liungman).  
Regarding claim 15, .  
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lamson in view of Liungman in view of Nguyen in view of Flaherty and further in view of Coyle et al. (Coyle), US 2006/0064056 A1.
Regarding claim 5, Lamson in view of Liungman in view of Nguyen and further in view of Flaherty teaches the catheter of Claim 1.
Lamson in view of Liungman in view of Nguyen in view of Flaherty does not teach wherein the two layers includes an inner layer comprising a heat settable plastic.
However, Coyle teaches a guiding catheter assembly including an inner layer (coating or interior surface of primary lumen 216, P0030) comprising a heat settable plastic (polyamide, P0030). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the PTFE coating of Liungman with the polyamide of Coyle as a simple substitution of one known coating for another to obtain the predictable result of slippery interior surface for reducing frictional forces between the interior surface and devices that may be moved there through, as taught by Coyle, P0030.
Regarding claim 6, Lamson in view of Liungman in view of Nguyen in view of Flaherty in view of Coyle teaches the catheter of Claim 5, wherein the heat settable plastic is a polyamide (Coyle, polyamide, P0030).
Claims 8 and 11  rejected under 35 U.S.C. 103 as being unpatentable over Lamson in view of Liungman in view of Nguyen in view of Flaherty and further in view of Fukuoka et al. (Fukuoka), US 2014/0025041 A1.
Regarding claim 8, Lamson in view of Liungman in view of Nguyen and further in view of Flaherty teaches the catheter of Claim 7.
Lamson in view of Liungman in view of Nguyen in view of Flaherty does not teach wherein the outer layer is PEBAX.
However, Fukuoka teaches a guiding catheter 10 (P0052 and shown in Fig. 1) having an inner 51, middle 52 and outer layer 53 (P0043, show in Fig. 3, wherein middle layer has a metal mesh 54, P0046, such as Ni-Ti alloy, P0049), wherein the outer layer 53 is PEBAX (Pebax, P0044).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the tissue penetrating member 30 of Lamson in view of Liungman with the inner, middle and outer layers of Fukuoka as a simple substitution of one known guiding element for another to obtain the predictable result of providing a guiding element with a pre-determined radius of curvature, as taught by Fukuoka, P0032 and P0057.
Regarding claim 11, Lamson in view of Liungman in view of Nguyen and further in view of Flaherty teaches the catheter of Claim 9.
Lamson in view of Liungman in view of Nguyen in view of Flaherty does not teach wherein the two layers include at least one layer of polyamide and at least one layer of PEBAX.
However, Fukuoka teaches a guiding catheter 10 (P0052 and shown in Fig. 1) having an inner 51, middle 52 and outer layer 53 (P0043, show in Fig. 3, wherein middle layer has a metal mesh 54, P0046, such as Ni-Ti alloy, P0049), wherein the two layers include at least one layer of polyamide and at least one layer of PEBAX (materials 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the tissue penetrating member 30 of Lamson in view of Liungman with the inner, middle and outer layers of Fukuoka as a simple substitution of one known guiding element for another to obtain the predictable result of providing a guiding element with a pre-determined radius of curvature, as taught by Fukuoka, P0032 and P0057.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lamson in view of Liungman in view of Nguyen in view of Flaherty in view of Fukuoka and further in view of Blanchard et al. (Blanchard), US 2012/0041419 A1.
Regarding claim 13, Lamson in view of Liungman in view of Nguyen and further in view of Flaherty teaches the catheter of Claim 9.
Lamson in view of Liungman in view of Nguyen in view of Flaherty does not teach wherein an inner layer of the two layers is a plastic.
However, However, Fukuoka teaches a guiding catheter 10 (P0052 and shown in Fig. 1) having an inner 51, middle 52 and outer layer 53 (P0043, show in Fig. 3, wherein middle layer has a metal mesh 54, P0046, such as Ni-Ti alloy, P0049), wherein an inner layer of the two layers is a plastic (inner layer 51 PTFE, P0044, PTFE is one of a class of plastics known as fluoropolymers).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the tissue penetrating member 30 of Lamson in view of Liungman with the layers of Fukuoka as a simple substitution of one 
Lamson in view of Liungman in view of Nguyen in view of Flaherty in view of Fukuoka does not explicitly teach wherein an inner layer of the two layers is a higher durometer than an outer layer of the two layers.  
However, Blanchard teaches a catheter tube wherein an inner layer of the two layers is a higher durometer than an outer layer of the two layers (multidurometer configuration, softer second material 90 relative to the first material, P0074 and Fig. 17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the catheter of Lamson in view of Liungman in view of Nguyen in view of Flaherty in view of Fukuoka with a multidurometer configuration as taught by Blanchard for the purpose of increasing flexibility at the distal end.  
Claims 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lamson in view of Fukuoka in view of Flaherty.
Regarding claim 16, Lamson discloses a catheter (catheter 10, P0025) for fluid delivery into a tissue outside of an interior wall of a target vessel of a human body comprising: a catheter body (catheter body 12, P0025) having a central axis (central axis is the axis running through the body 12) extending in a longitudinal direction (longitudinal direction is from the proximal end at the handle to the distal end) and also having a fluid injection lumen (fluid injection lumen is the proximal portion of the lumen within tube member 24, P0025); a needle guiding element (tissue penetrating member 
Lamson does not teach the needle guiding element comprising two layers of plastic material.
However, Fukuoka teaches a guiding catheter 10 (P0052 and shown in Fig. 1) having an inner 51, middle 52 and outer layer 53 (P0043, show in Fig. 3, wherein middle layer has a metal mesh 54, P0046, such as Ni-Ti alloy, P0049), comprising two layers of plastic material (inner and outer layers made from polyamide and Pebax,  P0044).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the tissue penetrating member 30 of Lamson with the inner, middle and outer layers of Fukuoka as a simple substitution of one known guiding element for another to obtain the predictable result of providing a guiding element with a pre-determined radius of curvature, as taught by Fukuoka, P0032 and P0057.
Lamson teaches a plurality of substance infusions with changes in the positioning of the penetrator for the purpose of covering a relatively large or diffuse target site, P0040. 
Lamson in view of Liungman and further in view of Nguyen does not teach two needle guiding elements and two injector tubes.  
However, Flaherty teaches a system and method for delivering drugs to selected locations within the body having two injector tubes (needle assemblies 62, P0107 and shown in Fig. 5A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to increase the number of needle guiding elements and injector tubes of Lamson as taught by Flaherty for the purpose of simultaneously deploying drugs into an extending tissue region, as taught by Flaherty, P0107.
Regarding claim 19, Lamson in view of Fukuoka in view of Flaherty teaches the catheter of claim 16, wherein the two layers comprise an inner layer and an outer layer (Fukuoka, inner 51 and outer layer 53, P0043).
Regarding claim 20, Lamson in view of Fukuoka in view of Flaherty teaches the catheter of Claim 16, wherein each needle guiding element is movable between a .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lamson in view of Fukuoka in view of Flaherty in view of Nguyen.
Regarding claim 18, Lamson in view of Fukuoka in view of Flaherty teaches the catheter of claim 16. 
Lamson in view of Fukuoka in view of Flaherty does not teach wherein each needle guiding element comprises at least one layer molded over a radiopaque marker.
However, Nguyen teaches a sheath for introducing an endovascular delivery device into a body wherein the sheath 100 (P0131 and shown in Figs. 35-36) comprises at least one layer molded (even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself, MPEP 2113) over a radiopaque marker (Nguyen, radiopaque marker 112 can be positioned between the inner layer and outer layer, P0131).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the tissue penetrating member 30 of Lamson in view of Fukuoka in view of Flaherty with the radiopaque marker bands located between two layers as taught by Nguyen for the purpose of enabling visibility of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783